Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Response to Arguments
Applicant’s arguments with respect to all pending claims having been fully considered, but moot because of the new ground of rejection. Applicant argues that the cited references failed to disclose wherein the set condition comprises: an angle between a directional signal of the target device and a directional signal of the mobile terminal being within a set angle range; displaying identification information of the at least one searched target device.

However, Park(20070066323) et al disclose a system for using parameter related to the position or angle of the target device for establishing  wireless connection among devices  as disclosed in para.0026; 0015; 0023;0039;0056.

And  PARK(20140295760) et al  disclose a system that is capable of displaying identification or identifier of a device as the MAC address  associated the device as disclosed  in para. 0069;0021-0022; 0067; 0017-0018. This action is made final.

                                                     Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham(US.Pub.No.20180337924) in view of Park(US.Pub.No.20070066323)  and  Park(US.Pub.No.20140295760).

Regarding claim 1, Graham et al disclose a method for interacting information, for a mobile terminal, comprising: searching for a target device that supports an establishment of a directional wireless communication connection based on a set condition(see fig.1 and fig.2  for establishing wireless communication between a mobile device 120 and a target device 102; system 100 can include smart playback device 120. For example, playback device 120 can be a Wi-Fi speaker, a Bluetooth speaker, an in-car entertainment system, a streaming media device (e.g., set-top-box), a smart television, or any other device capable of receiving, managing, and playing a playback queue,0025; user device 102 can send playback queue 106 to playback device 120. For example, user device 102 can receive a wireless signal 160 (e.g., Bluetooth, Wi-Fi, etc.) broadcast from playback device 120. For example, playback device 120 can periodically broadcast a wireless signal so that other devices, such as user device 102, can find and connect to playback device 120,0026);

determining at least one searched target device(see fig.1 and fig.2 for receiving ID of a target device; 0026; user device 102 can automatically transfer a playback queue playing on user device 102 to playback device 120 in response to detecting that user device 102 is next to playback device 102,0028-0029).

 But did not explicitly disclose wherein the set condition comprises: an angle between a directional signal of the target device and a directional signal of the mobile terminal being within a set angle range; displaying identification information of the at least one searched target device.

However, Park(20070066323) et al disclose wherein the set condition comprises: an angle between a directional signal of the target device and a directional signal of the mobile terminal being within a set angle range(the aiming device searching for target devices within the set rotational angle-based target region through the indoor location-based service server, and identifying the target devices,0026; 0015; 0023;0039;0056).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Park(20070066323) to modify  Graham by applying angle measurement technique of Park(20070066323) to  Graham for the purpose of establishing connections among devices accordingly.

And  PARK(20140295760) et al disclose displaying identification information of the at least one searched target device(see fig.2 and fig.6c for displaying identification information associated with target devices; terminals identified through the search operation are provided in a list labeled "Selection of Device to which Image is to be sent" as shown in FIG. 6C. A terminal displayed at the top of the list may be a first terminal. Further, an image of the user of the first terminal (ID1), a name of the user (ID2), a device image (ID3), a device name of the first terminal (ID4) and a unique device number (ID5) are provided as identification information of the first terminal. Further, another terminal or a third terminal is listed below the first terminal in FIG. 6C. With respect to the third terminal, since the second terminal does not have user identification information, only device information, such as the device name of Screen Link Dongle, a unique device number (MAC) of 1200813424, and a device image of a television, is displayed,0069;0021-0022; a device image and a unique device number (MAC) of 1200813424 of the second terminal may also be displayed.,0067; 0017-0018).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Park to modify  Graham by displaying via user interface identification data associated with detected devices  for the purpose of identifying target device accordingly.

Regarding claim 2, Graham et al disclose wherein the set condition further comprises  a distance between the target device and the mobile terminal being within a set distance range(see fig.1 and fig.2  for establishing wireless communication between a mobile device 120 and a target device 102 based on position and distances; a computing device can transfer a playback queue between the computing device and a playback device. For example, the computing device can detect when the computing device is within a threshold distance of a playback device,0003;0026; 0029;0034-0035;0027;0116).

Regarding claim 3, Graham et al disclose further comprising: displaying at least one control, each control corresponding to one searched target device; receiving a touch signal for one control; determining a target device corresponding to the control to which the touch signal belongs; establishing a directional wireless communication connection with the determined target device; and realizing a data processing function corresponding to the control through the established directional wireless communication connection(For example, graphical element 402 can include a prompt informing the user that manipulation of graphical element 402 will cause user device 102 to send playback of playback queue 106 to the detected proximate playback device (e.g., playback device 120). The user may provide input (e.g., touch input) to move or manipulate graphical element 402 on GUI 400. For example, the user may provide input in the form of a swipe gesture (e.g., touch and drag) in an upward motion (e.g., away from the user) on the display of user device 102 to initiate the transfer of playback between devices,0048;0059;0071;0026;0031-0033).

Regarding claim 4, Graham et al disclose further comprising: displaying relative position information of the at least one searched target device and the mobile terminal(see fig.1 and fig.2  for establishing wireless communication between a mobile device 120 and a target device 102 based on position and distances;0051;0089;0094;0034-0035).

Regarding claim 5, Graham  et al disclose wherein the displaying the relative position information of the at least one searched target device and the mobile terminal comprises: determining at least one device area on a display interface, each device area corresponding to one searched target device; in which a distribution position of each device area on the display interface represents the relative position information of the corresponding target device and the mobile terminal(with Graham, the system is able to display data related to position and distance between a mobile device and a target device; user device 102 can determine, based on the signal, that user device 102 is within a threshold distance of (e.g., proximate to) playback device 120;  user device 102 can present a graphical user interface that a user can interact with to initiate a transfer of playback queue 102 and/or playback queue 124 between user device 102 and playback device 120, as described in detail below. In some implementations, in response to determining that user device 102 is proximate to playback device 120 and that user device 102 is in a resting position (e.g., on a table, horizontal, not moving, etc.), user device 102 can automatically initiate a transfer of playback queue 106 to playback device 120, as described in detail below,0026;0029;0034-0035).

Regarding claim 6, Graham  et al disclose further comprising: selecting at least one target device from the searched target devices; establishing a directional wireless communication connection with the at least one selected target device; and sending first data to the at least one target device, or receiving second data from the at least one target device through the directional wireless communication connection(see fig.1 and fig.2  for establishing wireless communication between a mobile device 120 and a target device 102 based on position and distances;0031-0033; abstract; 0036-0037).

Regarding claim  7, Graham  et al disclose wherein the selecting the at least one target device from the searched target devices comprises at least one of: receiving a touch signal, and selecting a target device corresponding to a device area to which the touch signal belongs; selecting a target device corresponding to an angle closest to 180 degrees among angles between a directional signal transmitted by the mobile terminal and directional signals transmitted by the searched target devices; selecting target devices corresponding to angles where differences with 180 degrees are less than a set angle among angles between a directional signal transmitted by the mobile terminal and directional signals transmitted by the searched target devices; selecting a target device corresponding to a smallest distance among distances between the mobile terminal and the searched target devices; and selecting target devices corresponding to distances less than a set distance among distances between the mobile terminal and the searched target devices(UI 400 can include graphical element 402. For example, graphical element 402 can include a prompt informing the user that manipulation of graphical element 402 will cause user device 102 to send playback of playback queue 106 to the detected proximate playback device (e.g., playback device 120). The user may provide input (e.g., touch input) to move or manipulate graphical element 402 on GUI 400. For example, the user may provide input in the form of a swipe gesture (e.g., touch and drag) in an upward motion (e.g., away from the user) on the display of user device 102 to initiate the transfer of playback between devices,0048;0059;0083-0084; 0071-0072;0100).

Regarding claim 8 , Graham  et al disclose wherein, the first data is at least one of: screen projecting data, network access information, login account information, a multimedia file, and a trusted device logo, of the mobile terminal; the second data is at least one of: a unique identifier, screen projecting data, network access information, login account information, and a multimedia file, of the target device(process 200 assumes that a relationship between user device 102 and playback device 120 has already been established. For example, prior to performing process 200, user device 102 and playback device 120 may need to be setup so that user device 102 is authorized to access playback device 120 without additional user input to perform authentication and/or authorization of user device 102,0040; 0123; 0051;0004;0023; 0036-0037).

Regarding claim 9, it is rejected using the same ground of rejection for claim 1.
Regarding claim 10, it is rejected using the same ground of rejection for claim 2.
Regarding claim 11, it is rejected using the same ground of rejection for claim 3.
Regarding claim 12, it is rejected using the same ground of rejection for claim 4.
Regarding claim 13, it is rejected using the same ground of rejection for claim 5.
Regarding claim 14, it is rejected using the same ground of rejection for claim 6.
Regarding claim 15, it is rejected using the same ground of rejection for claim 7.
Regarding claim 16, it is rejected using the same ground of rejection for claim 1.
Regarding claim 17, it is rejected using the same ground of rejection for claim 2.
Regarding claim 18, it is rejected using the same ground of rejection for claim 3.
Regarding claim 19, it is rejected using the same ground of rejection for claim 4.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.

                                                                   Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425